Citation Nr: 1516595	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-21 481	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for low back pain.

2. Entitlement to a compensable disability rating for right middle finger fracture.

3. Entitlement to a compensable disability rating for left fifth finger fracture.

4. Entitlement to service connection for left wrist disability.

5. Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depression, and schizoaffective disorder bipolar type, and to include as secondary to service-connected disabilities.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction rests with the VA RO in New York, New York, from which the appeal was certified.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In addition, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The New York RO certified to the Board a claim of entitlement to service connection for major depressive disorder.  Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA treatment records reflect diagnoses of anxiety disorder, depression, and schizoaffective disorder bipolar type during the pendency of the appeal.  As such, the Board has re-captioned the Veteran's claim as shown on the title page to better reflect the evidence.  Id.   

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Increased Disability Ratings

With respect to his service-connected low back pain, the Veteran last underwent VA examination in September 2009.  On VA examination, the Veteran's lordotic curvature was maintained, and the VA examiner did not report any radiculopathy associated with the Veteran's low back pain.  In this respect, a December 2012 VA treatment record reflects findings of bilateral radiculopathy, while a November 2013 VA treatment record indicates the Veteran had significant straightening of the lumbar lordosis.  Additionally, at the November 2014 Board hearing, the Veteran testified that he was only able to walk around the house and the grocery store, and he was unable to lift over 10 pounds.  In connection with his service-connected right middle finger fracture and left fifth finger fracture, the Veteran last underwent VA examination in January 2010.  A December 2010 VA treatment record shows the Veteran was receiving injections for his fingers, and the Veteran's representative indicated in a February 2013 written statement that the Veteran had surgery on his service-connected right middle finger in January 2013.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected disabilities have worsened in severity since the previous examinations, and as such, additional examination is warranted to determine the current nature and severity of the Veteran's low back pain, right middle finger fracture, and left fifth finger fracture.

Additionally, the Veteran's representative indicated that he had undergone surgery for his service-connected right middle finger at Brookhaven Hospital in January 2013.  In the Veteran's May 2013 substantive appeal, he stated that he was currently receiving treatment for his service-connected disabilities from two private physicians, Dr. Patel and Dr. Schwartzbard.  VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, and the record does not show that the RO has attempted to obtain these records, the Board finds remand is warranted.  Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2013 to the present.

Service Connection

The Veteran asserts that he has a current left wrist disability that had its onset during active duty.  He also contends that he has an acquired psychiatric disability related to his service-connected disabilities.  The record does not show that a VA examination was performed in connection with the Veteran's claims.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to a left wrist disability, VA treatment records reflect findings of a left scaphoid nonunion and indicate that the Veteran underwent a four-corner fusion in 2009.  In addition, a January 1994 service treatment record shows the Veteran reported that a life jacket locker fell on his left hand, and a September 2012 VA treatment record indicates the Veteran broke his left wrist due to military trauma in 1994.  Concerning an acquired psychiatric disability, VA treatment records reflect diagnoses of anxiety disorder, depression, and schizoaffective disorder bipolar type and indicate that the Veteran was depressed as the result of his inability to work.  In this respect, the Veteran asserts that he is unable to work due to his service-connected disabilities.  Based on this evidence, the Board finds that remand for VA examinations is warranted in order to ascertain whether any current left wrist disability is etiologically related to active duty and whether any current acquired psychiatric disability is etiologically related to active duty and/or the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83. 

TDIU

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. 
§§ 3.1600(a), (b) (2014).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private treatment records as identified by the Veteran, to include records from Dr. Patel, Dr. Schwartzbard, and Brookhaven Hospital, and any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from January 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for a psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include all relevant diagnoses pertaining to an acquired psychiatric disability.

Based on a review of the record, to include the service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability, to include anxiety disorder, depression, and schizoaffective disorder bipolar type, began in service, was caused by service, or is otherwise related to service.  

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability diagnosed during the pendency of the appeal, to include anxiety disorder, depression, and schizoaffective disorder bipolar type, was caused or aggravated by the Veteran's service-connected low back pain, right middle finger fracture, and/or left fifth finger fracture.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, schedule the Veteran for orthopedic examinations to determine the current nature and severity of his service-connected low back pain, right middle finger fracture, and left fifth finger fracture.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail according to VA's rating criteria, to include whether the Veteran has any current radiculopathy associated with his service-connected low back pain.  The examiner should address the Veterans back and finger disabilities in accordance with VA rating criteria.

5. Schedule the Veteran for an examination to determine the nature and etiology of his left wrist disability.  The claims file and a copy of this Remand should be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted.  If a left wrist disability is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left wrist disability began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




